1. Where it was sought to establish a copy in lieu of a lost will, and two of the three persons appearing as subscribing witnesses were sworn., in the absence of any attack on their credibility, evidence that they were men of good standing and entitled to credit, was inadmissible.2. The person whose name appeared as the third subscribing witness not having been sworn as a witness, evidence that he was a man of bad character, was unworthy of belief, and had made certain statements in relation to the matter, was inadmissible.3. Where a paper purporting to be a copy of a lost original will was sought to be, established and probated, the only evidence of the making of the will being the testimony of two of the persons whoso names appeared as subscribing witnesses, the third person whose name so appeared being in court, but not sworn, and there being no evidence to show the existence or the will after the death of the testator, or that the will, if any existed, was lost or destroyed, a verdict against the paper so propounded was proper. 70 Gci., 333.